
	
		II
		110th CONGRESS
		1st Session
		S. 2383
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Ms. Klobuchar (for
			 herself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a pilot program on the mobile provision of
		  care and services for veterans in rural areas by the Department of Veterans
		  Affairs, and for other purposes.
	
	
		1.Pilot program on mobile
			 provision of care and services for veterans in rural areas by the Department of
			 Veterans Affairs
			(a)Pilot program
			 required
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasability and
			 advisability of providing care and services described in subsection (d) to
			 veterans residing in rural areas through the mobile system described in
			 subsection (e).
				(2)DesignationThe pilot program shall be known as the
			 Mobile Support for Rural Veterans Program (in this section
			 referred to as the pilot program).
				(b)General
			 administration
				(1)Principal
			 responsibilityThe Secretary
			 shall carry out the pilot program through the Director of the Office of Rural
			 Health of the Department of Veterans Affairs.
				(2)ConsultationThe
			 pilot program shall be developed and carried out in consultation with the
			 following:
					(A)The Regional
			 Director of Veterans Integrated Services Network (VISN) 23, in which mobile
			 Department of Veterans Affairs clinics are currently in operation.
					(B)The Director of
			 the Office of Rural Health Policy of the Department of Health and Human
			 Services.
					(C)The agencies or
			 offices for rural health in the States selected for participation in the pilot
			 program.
					(D)The country or
			 local agencies or offices for rural health in the areas designated for the
			 pilot program.
					(c)Locations
				(1)In
			 generalThe pilot program shall be carried out in not less than
			 three Veterans Integrated Services Networks selected by the Secretary for
			 purposes of the pilot program.
				(2)Rural areas
			 within visnsThe pilot program shall be carried out in one or
			 more rural areas in each Veterans Integrated Services Network selected under
			 paragraph (1) that are designated by the Secretary for purposes of the pilot
			 program in consultation with the Regional Director of such Veterans Integrated
			 Services Network. In designating such areas, the Secretary shall take into
			 account—
					(A)the number of
			 veterans residing in or near an area; and
					(B)the difficulty of
			 access of such veterans to the nearest Department of Veterans Affairs medical
			 facility, whether by reason of ravel or other factors.
					(d)Care and
			 services providedThe care and services provided under the pilot
			 program shall include, but not be limited to, care and services as
			 follows:
				(1)Counseling and
			 education for veterans on accessing such health care, educational, pension, or
			 other benefits for which veterans may eligible under the laws administered by
			 the Secretary of Veterans Affairs.
				(2)Assistance for
			 veterans in completing paperwork necessary for enrollment in the health care
			 system of the Department of Veterans Affairs.
				(3)The prescription
			 for and delivery to veterans of medications for which veterans are entitled
			 under such laws, including, in particular, medications for veterans suffering
			 from acute or chronic injuries or illnesses.
				(4)Mental health
			 screenings for veterans to identify potential mental health disorders such as
			 post-traumatic stress disorder (PTSD) or a substance abuse, including, in
			 particular, for veterans recently discharged or released after service overseas
			 in Operation Iraqi Freedom or Operation Enduring Freedom.
				(5)Job placement
			 assistance and information on employment or training opportunities for
			 veterans.
				(6)Substance abuse
			 counseling for veterans.
				(7)Bereavement
			 counseling for families of members of the Armed Forces who were killed in
			 military service.
				(8)Such other care,
			 services, and assistance as the Secretary considers appropriate for purposes of
			 the pilot program.
				(e)Mobile
			 system
				(1)In
			 generalCare and services under the pilot program shall be
			 provided through a mobile system established for purposes of the pilot program
			 that meets the requirements of this subsection.
				(2)PersonnelIn
			 providing care and services under the pilot program, the mobile system shall
			 transport to the areas designated for the pilot program personnel as
			 follows:
					(A)Department of
			 Veterans Affairs physicians, nurses, and mental health specialists.
					(B)Department of
			 Veterans Affairs casework officers.
					(C)Department of
			 Veterans Affairs benefits counselors.
					(D)Such other
			 personnel of the Department as the Secretary considers appropriate for purposes
			 of the pilot program.
					(3)Additional
			 materialsIn providing care and services under the pilot program,
			 the mobile system shall transport also such equipment, forms, information, and
			 other materiel as are necessary for the provision of care and services under
			 the pilot program.
				(4)Visits
					(A)FrequencyThe
			 mobile system shall visit each area designated for the pilot program at least
			 once each 45 days.
					(B)DurationThe
			 mobile system shall be present in an area designated for the pilot program
			 during each visit under subparagraph (A) for a period of not less than 48
			 hours
					(f)Coordination
			 requirements
				(1)Identification
			 of veterans not enrolled in VA health care systemIn carrying out
			 the pilot program, the Secretary of Veterans Affairs and the Secretary of
			 Defense shall jointly undertake actions to identify veterans residing in areas
			 designated for the pilot program who are not enrolled in, or otherwise being
			 cared for by, the health care system of the Department of Veterans
			 Affairs.
				(2)Coordination
			 with county and local veterans service officesIn carrying out
			 the pilot program, the Secretary of Veterans Affairs shall coordinate with
			 county and local veterans service officers in areas designated for the pilot
			 program to—
					(A)establish contact
			 with veterans in such areas who are not enrolled in the health care system of
			 the Department of Veterans Affairs;
					(B)inform veterans
			 in such areas, in advance, of the date and location of visits of the mobile
			 system under subsection (e) to such areas; and
					(C)identify
			 possibilities to complete necessary paperwork or preparation for veterans to
			 maximize the effectiveness of the pilot program.
					(3)Utilization of
			 community-based outpatient clinicsThe pilot program shall, to
			 the extent practicable, utilize appropriate personnel and resources of
			 community-based outpatient clinics of the Department of Veterans Affairs in
			 areas designated for the pilot program, including the inclusion of such
			 personnel in visits of the mobile system under subsection (e).
				(g)ReportsNot
			 later than 16 months after the commencement of the pilot program, and every 180
			 days thereafter, the Secretary shall submit to the Committees on Veterans'
			 Affairs of the Senate and the House of Representatives a report on the pilot
			 program. The report shall include the following:
				(1)A description and
			 assessment of the implementation of the pilot program.
				(2)An assessment,
			 current as of the date of the report, of the effectiveness of the pilot program
			 in providing care and services to veterans residing in rural areas, including a
			 comparative assessment of effectiveness for each of the various areas
			 designated for the pilot program.
				(3)An assessment,
			 current as of the date of the report, of the effectiveness of the coordination
			 described in subsection (f) in contributing toward the effectiveness of the
			 pilot program.
				(4)Such
			 recommendations as the Secretary considers appropriate for modifications of the
			 pilot program in order to better provide care and services to veterans residing
			 in rural areas.
				(h)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for the Department of Veterans Affairs to carry out this section amounts as
			 follows:
				(1)$10,000,000 for
			 fiscal year 2008.
				(2)$10,000,000 for
			 fiscal year 2009.
				(3)$10,000,000 for
			 fiscal year 2010.
				
